'Y<z.@’$$'@‘ ~

To LoUIsE PEsRsON, RECE|VED |N
HoNoRABLE CLERK o'F THE '

coURT oF cRI-MINAL APPEA»LS ' COURTGFCRMNA"APFEALS
P.o. Box 12308 __ _ _|UL 09 2015

7 A?belAeos?a.C@erk

RE: ll-lO-lO8l4-l-CR; CASTILLO V STATE__

.This letter is regarding the enclosed letter that was sent
to me by the trial court clerk informing me that the records from
the aboved cause number was sent to this court on May 6 2015.

I recently sent a letter to this court, which I asked the court
to return_my records,.and ll.07 application'to the trial court
and to order the court to do a finding and conclusion of law on
my ineffective assistance of counsel claims,-because the court
failed to resolve that issue, the court also failed to inform me
of the states finding's, to allow me the right to object, nor was
l informed by the court that any action had been taken on my ll.O7
application, so could you please bring this to the attention of
the court and as that this action be sent back to the state mxmas
court to do a finding on the unresolved issues..

THANKING YOU IN ADVANCE/

 

A LEN POLUNSKY UNIT
3872 F.M. 350 SOUTH
LIVINGSTON, TEXAS 77351

(l)-of-(l)